—In consolidated proceedings to (1) invalidate the petition designating J. Everett Anderson as a candidate in the Democratic Party primary election to be held on September 12,1978 for the public office of Representative to the United States Congress from the 2nd Congressional District, and (2) to validate said petition, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 17, 1978, which, after a hearing, (1) dismissed the proceeding to validate the petition and (2) granted the petition to invalidate the said petition. Judgment affirmed, without costs or disbursements. Where the uncontroverted proof establishes, as is the case here, that the specifications of the grounds of the objections were in fact timely mailed, sections 6-154 and 1-106 of the Election Law are satisfied. As Special Term also found, the failure of the subscribing witness to list his Assembly District (Election Law, § 6-132, subd 2) renders the designating petition invalid under the authority of Matter of Rutter v Coveney (38 NY2d 993). The rule of that case was not changed by the amendment to subdivision 1 of section 6-132 of the Election Law (L 1978, ch 373, § 57). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.